DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-9, 11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graziosi et al (US 20200204808 A1), and further in view of Sinharoy et al (US 20190122393 A1).
RE claim 1, Graziosi teaches A non-transitory, computer-readable, medium storing program instructions ([0009]) that, when executed by one or more processors, cause the one or more processors to: 
determine, for three-dimensional (3D) visual volumetric content, a plurality of patches corresponding to portions of the 3D visual volumetric content (Fig 1, [0024] “a point cloud is segmented into surface patches … one frame of a point cloud is divided into 100 patches, and one patch is the face patch, which is all of the points on the face grouped into a single patch”, [0003]); 
generate, for the respective patches, respective patch images comprising sets of points or vertices of the 3D visual volumetric content that correspond to the respective patches when the portions of the 3D visual volumetric content are projected onto respective patch planes for the patches ([0024] “the surface patches are projected. The projection generates 2D images”); 
pack the generated patch images into one or more two-dimensional (2D) image frames that are to be encoded to communicate a compressed version of the 3D visual volumetric content (Fig 1, [0024] “The projection generates 2D images which are able to be encoded with one or more 2D video encoders”, [0003] and [0005] “the patch projection … patch position in the 2D canvas image” wherein generating the 2D canvas image typically includes a packing step. For example See Sinharoy Fig 6#612, [0100].); 
generate auxiliary information for the compressed version of the 3D visual volumetric content (Fig 5, [0024] “Auxiliary information (or metadata) is sent which indicates how to generate the 2D images and how to reconstruct the 2D images from the 3D image or vice versa (e.g., mapping information such as how to go from a 3D point to a 2D video).”), the auxiliary information indicating: respective sizes of bounding boxes for the patch images (Fig 3, [0005] “TMC2 encodes auxiliary information related to the patch projection, such as patch position in the 2D canvas image and bounding box size.”); 
respective locations or characteristics of the patches in a 3D reconstructed version of the 3D visual volumetric content (Figs 3, 5, [0024] “the auxiliary information includes 3D information such as position information (e.g., position 10) of a patch,”); 
and one or more indications of: one or more predicted patches, wherein the one or more predicted patches reference a corresponding reference patch and are signaled using residual values relative to the reference patch; or one or more copied patches, wherein the one or more copied patches reference a corresponding reference patch and are signaled without repeating information that is being copied from the reference patch (Fig 3, abstract, [0024] “the auxiliary information includes 3D information such as position information (e.g., position 10) of a patch, and that the position information (e.g., position 11) of the patch in a second frame is different/changed. The new position is not needed to be encoded; rather, the relationship of the new patch compared to the old patch is encoded (e.g., patch from second frame is position p+1 in this example).”, [0030], [0041], [0044]); and 
encode the one or more 2D image frames and the auxiliary information to generate the compressed version of the 3D visual volumetric content ([0024] “2D images which are able to be encoded with one or more 2D video encoders…. The metadata (e.g., temporal correlation information) is encoded”, [0003]).
Graziosi is silent RE: and respective locations of the bounding boxes in the one or more 2D image frames. However Sinharoy teaches in [0108]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Graziosi respective locations of the bounding boxes in the one or more 2D image frames, as suggested by Sinharoy, as this doesn’t change the overall operation of the system, and it could be used to provide additional flexibility to define and recover the patches using the bounding box location information and thereby increasing system effectiveness and user experience.
RE claim 6, Graziosi teaches wherein: a given one of the one or more predicted patches references an attribute patch image of the reference patch and comprises residual attribute values to be used to adjust attribute values predicted based on attribute values of the attribute patch image of the reference patch (Fig 3, abstract, [0024], [0030], [0041], [0044] etc, wherein each frame represents different  attribute images from patches that are generated for each attribute type and packed in known V-Pcc. For example Sinharoy  Fig 6, [0076]-[0078].).
RE claim 8, Graziosi teaches wherein: a given one of the one or more copied patches references an attribute patch image of the reference patch that comprises attribute values that are to be re-used for the given copied patch; and the given copied patch is used to signal points or vertices to be included in the 3D reconstructed version of the 3D visual volumetric content that are located at different locations in the 3D visual volumetric content as points or vertices included in the reference patch, but that have attribute values that are same attribute values as attribute values of points or vertices associated with the reference patch (Graziosi [0024], [0030], [0050], [0058] wherein the matched patches reuses a copied reference patch that may be have a different attribute, eg., color/ texture at same depth location/layer).
RE claim 9, Graziosi teaches wherein: a given one of the one or more predicted patches references auxiliary information for the reference patch and comprises residual values to be used to adjust auxiliary information values predicted based on auxiliary information values of the of the reference patch (Fig 3, abstract, [0024], [0030], [0041], [0044] etc).
RE claim 11, Graziosi teaches wherein: a given one of the one or more copied patches references auxiliary information for the reference patch that is to be re-used for the given copied patch (Fig 3, abstract, [0024], [0030], [0041], [0044] etc).
RE claim 13, Graziosi as modified by Sinharoy teaches wherein one or more pieces of the auxiliary information signaled to be copied from the reference patch comprise: a size of a bounding box in the one or more 2D image frames of the reference patch; a location of a bounding box in the one or more 2D image frames of the reference patch; a size of a 3D bounding box in the 3D reconstructed version of the 3D visual volumetric content associated with the reference patch; a tangent, bi-tangent, or normal axis orientation of the 3D bounding box associated with the reference patch; a width or height of the 3D bounding box associated with the reference patch; a 3D maximum projection depth of the 3D bounding box associated with the reference patch; a level of detail parameter associated with the reference patch; a 45 degree projection parameter associated with the reference patch; or point location reconstruction information associated with the reference patch (Graziosi Fig 2, and [0005], [0044]. Sinharoy [0108]). 
RE claim 14, Graziosi teaches wherein the auxiliary information comprises: a patch index comprising index entries for patches available to be used as the reference patch; and wherein to indicate the reference patch, the one or more predicted patches or the one or more copied patches comprise a value for an index entry in the patch index for the reference patch (Fig 3, abstract, [0024], [0030], [0041], [0044] etc).
RE claim 15, Graziosi teaches wherein the auxiliary information comprises: a patch index comprising index entries for patches available to be used as the reference patch; and wherein to indicate the reference patch, the one or more predicted patches or the one or more copied patches comprise a delta index entry value indicating a difference in the patch index between a value of an index entry for the predicted or copied patch and a value of an index entry for the reference patch (Fig 3, abstract, [0024], [0030], [0041], [0044] etc).
RE claim 16, Graziosi teaches A non-transitory, computer-readable, medium storing program instructions that, when executed by one or more processors, cause the one or more processors to: receive 2D video images that comprise patch image data for compressed visual volumetric content; receive occupancy information for the 2D video images; receive auxiliary information for patches of the compressed visual volumetric content packed into the 2D video images, wherein the auxiliary information indicates one or more copied or predicted patches; determine based on the occupancy information and the auxiliary information, portions of the 2D video images that correspond to respective patches of the compressed visual volumetric content; predict or copy, based on the auxiliary information, the one or more indicated predicted or copied patches; and reconstruct a 3D representation of the visual volumetric content based on patches extracted from the 2D video images and the one or more predicted or copied patches (Abstract, Figs 3,5, 7, 10, [0034]-[0037], [0068], [0083] etc wherein the predicted, packed and compressed patch images with auxiliary information are generated by Graziosi as modified by Sinharoy as set forth in rejection of claim 1 and received in the decoder side for reconstruction and display similar to Sinharoy Figs 5, 6B, abstract).
RE claim 17, Graziosi teaches wherein the received 2D video images further comprise: residual information for a given predicted patch, wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to: adjust predicted values for the given predicted patch based on the residual information for the given predicted patch  (Fig 3, abstract, [0024], [0030], [0041], [0044] etc).
Claim 20 recites limitations similar in scope with limitations of claim 16 and therefore rejected under the same rationale. In addition Graziosi teaches  A device, comprising: a memory storing program instructions; and one or more processors (Fig 10, [0083]). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Graziosi as modified by Sinharoy, and further in view of Pesonen et al (US 20220116659 A1).
RE claim 3, Graziosi teaches wherein the auxiliary information indicates a given predicted patch, wherein to indicate the given predicted patch, the auxiliary information comprises: an indication of the reference patch (Fig 3, abstract, [0024]).
Graziosi as modified by Sinharoy is silent RE: wherein the one or more 2D video image frames comprise a depth patch image for the reference patch that is also to be used for prediction of depth values for the predicted patch; and residual depth values to be used to adjust depth values predicted for the predicted patch based on depth values of the depth patch image of the reference patch. However Pesonen teaches representing geometry with depth values (depth patch images) and encoding intra and inter frame patch depth values offset in Figs 7-8, 13-14, Abstract, [0100], [0104]-[0105], [0110] “a z-value offset between patches of the same frame is signaled with respect to another patch of the same frame. Such embodiment requires the signaling of the “reference patch” (i.e. patchList[i].patch_zOff_idx) and the actual offset (patchList[i].patch_zOff_val). The decoder receives this information and adjusts the geometry patch values of patch[i]” in order to improve prediction packing and encoding efficiency.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Graziosi as modified by Sinharoy wherein the one or more 2D video image frames comprise a depth patch image for the reference patch that is also to be used for prediction of depth values for the predicted patch; and residual depth values to be used to adjust depth values predicted for the predicted patch based on depth values of the depth patch image of the reference patch, as suggested by Pesonen, in order to improve prediction, packing and encoding efficiency and thereby increasing system effectiveness and user experience.

RE claim 4, Graziosi as modified by Sinharoy and Pesonen teaches wherein: the packed patch images packed in the one or more 2D image frames include a separate attribute patch image for the given predicted patch that is to be associated with points or vertices having predicted depth values that are adjusted based on the residual depth values associated with the predicted patch (Graziosi Figs 5-6, [0024], [0035], [0050], [0058]  etc wherein separate attribute images from patches are generated for each attribute type and packed in known V-Pcc. For example Pesonen Fig 1, Sinharoy  Fig 6, [0076]-[0078]. Furthermore Pesonen [0110]); and 
the given predicted patch signals points or vertices to be included in the 3D reconstructed version of the point cloud that are located at adjacent locations in the 3D visual volumetric content as points or vertices signaled in the reference patch, but that have different attribute values than attribute values of the points or vertices signaled in the reference patch (Graziosi [0024], [0030], [0050], [0058] wherein the matched patches may be have different attribute, eg., same color/ texture, but different location/depth and vice versa. Furthermore Pesonen [0110], [0112]).
RE claim 5, Graziosi teaches the given copied patch signals points to be included in the 3D reconstructed version of the 3D visual volumetric content that are located at same depth locations in the 3D visual volumetric content as points included in the reference patch, but that have different attribute values than attribute values of points signaled in the reference patch (Graziosi [0024], [0030], [0050], [0058] wherein the matched patches may be have a different attribute, eg., color/ texture at same depth location/layer).
Graziosi is silent RE:  wherein: a given one of the one or more copied patches references a depth patch image of the reference patch that comprises depth values that are to be re-used for the given copied patch. 
However Pesonen teaches in [0110] in order to recover depth values and reconstructing the patch. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Graziosi as modified by Sinharoy wherein the one or more 2D video image frames comprise a depth patch image for the reference patch that is also to be used for prediction of depth values for the predicted patch; and residual depth values to be used to adjust depth values predicted for the predicted patch based on depth values of the depth patch image of the reference patch, as suggested by Pesonen, in order to encode/decode depth values utilizing the delta/differential encoding and thereby increasing system effectiveness and user experience.
Claims 7, 10, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graziosi as modified by Sinharoy, and further in view of Ilola et al (US 20200294271 A1).
RE claim 7, Graziosi teaches the given predicted patch that is to be associated with points or vertices having predicted attribute values that are adjusted based on the residual attribute values associated with the predicted patch (Fig 3, abstract, [0024], [0030], [0041], [0044] etc) and the given predicted patch signals points or vertices to be included in the 3D reconstructed version of the 3D visual volumetric content that are located at different locations in the 3D visual volumetric content as points or vertices included in the reference patch ([0024], [0030], [0050], [0058]-[0059] wherein the matched/grouped patches with one same/similar attribute may have another different attribute, eg., same color/ texture, but different location/depth and vice versa.).
Graziosi as modified by Sinharoy is silent RE wherein: the packed patch images packed in the one or more 2D image frames include a separate depth patch image for the given predicted patch.
However Ilola teaches a separate depth patch image for a given patch in [0029] wherein separate patch images are generated based on patch attribute type eg., depth and color. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Graziosi as modified by Sinharoy wherein: the packed patch images packed in the one or more 2D image frames include a separate depth patch image for the given predicted patch, utilizing the separate depth patch images as suggested by Ilola, in order to effectively associate depth values to the attribute patches and thereby increasing system effectiveness and user experience.
 Graziosi as modified by Sinharoy and Ilola is silent RE 
and that have attribute values that differ from attribute values of points or vertices signaled for the reference patch by less than a threshold amount.
However Ilola teaches in [0079] in order to reduce redundancy and data storage. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Graziosi as modified by Sinharoy and Ilola that have attribute values that differ from attribute values of points or vertices signaled for the reference patch by less than a threshold amount, as suggested by Ilola, in order to reduce redundancy and data storage and thereby increasing system effectiveness and user experience.
Claim 10 recites limitations similar in scope with limitations of claim 7 and therefore rejected under the same rationale, wherein separate depth, and texture images are separate attribute images.
RE claim 12, Graziosi as modified by Sinharoy is silent RE wherein: the given copied patch further references a depth patch image and an attribute patch image of the reference patch that are to be re-used for the given copied patch, wherein the reference patch and the given copied patch are used to signal a same portion of the 3D visual volumetric content at different levels of detail.
However Ilola teaches in abstract, [0029], [0067], [0083] wherein separate patch images are generated for each patch based on patch attribute type eg., depth and color and signaled with different level of details independently. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Graziosi as modified by Sinharoy wherein: the given copied patch further references a depth patch image and an attribute patch image of the reference patch that are to be re-used for the given copied patch, wherein the reference patch and the given copied patch are used to signal a same portion of the 3D visual volumetric content at different levels of detail as suggested by Ilola, in order to maintaining attribute data at different LOD for efficient transmission and quality and thereby increasing system effectiveness and user experience.
RE claim 18, Graziosi teaches wherein to predict or copy a given one of the one or more indicated predicted or copied patches, the program instructions, when executed by the one or more processors, cause the one or more processors to: associate copied or predicted auxiliary information for the given predicted or copied patch (Fig 3, 7, abstract, [0024], [0030], [0041], [0044] etc).
Graziosi as modified by Sinharoy is silent RE separately signaled attribute patch images or depth patch images included in the 2D video image frames for the given predicted or copied patch.
However Ilola teaches in abstract, [0029] wherein separate patch images are generated for each patch based on patch attribute type eg., depth and color. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Graziosi as modified by Sinharoy associate the copied or predicted auxiliary information with separately signaled attribute patch images or depth patch images included in the 2D video image frames for the given predicted or copied patch, by associating separate depth or attribute patch images for each of reference or copied patch image as suggested by Ilola, in order to provide associated attribute and depth information for each of the reference for reconstruction and thereby increasing system effectiveness and user experience.

RE claim 19, Graziosi teaches wherein to predict or copy a given one of the one or more indicated predicted or copied patches, the program instructions, when executed by the one or more processors, cause the one or more processors to: associate non-copied or non-predicted auxiliary information for the for the given predicted or copied patch with the reference patch that is to be used for prediction or copying to generate the given predicted or copied patch (Fig 3, 7, abstract, [0024], [0030], [0041], [0044] etc).
Graziosi as modified by Sinharoy is silent RE an attribute patch image or depth patch image of the reference patch.
However Ilola teaches in abstract, [0029] wherein separate patch images are generated for each patch based on patch attribute type eg., depth and color. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Graziosi as modified by Sinharoy associate the auxiliary information with an attribute patch image or depth patch image of the reference patch, by associating separate depth or attribute patch images for each of reference or copied patch image as suggested by Ilola, in order to provide associated attribute and depth information for each of the reference and copied patch image for reconstruction and thereby increasing system effectiveness and user experience.

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: No prior art was found to teach the following subject matter 

and an indication of a 3D bounding box in the 3D reconstructed version of the 3D visual volumetric content where the given copied patch is to be located, wherein the 3D bounding box is located in an at least partially different location in the 3D reconstructed version of the 3D visual volumetric content than a 3D bounding box associated with the reference patch that is being copied.
US 20210118188 A1 teaches signaling 3D bounding box size in 3D content encoding (see abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619